DETAILED ACTION
This correspondence is in response to the communications received October 22, 2021.  Claims 1, 2, 4 and 6-22 are under consideration.  Claim 21 has been withdrawn from consideration, details below.


Response to Arguments
Applicant’s arguments have been considered.  Applicant asserts in the third paragraph of page 7, that the rejection “…must provide some rational reason, either in the references or in the knowledge generally available among skilled artisans, to modify or combine elements…”.  This assertion is not convincing, since the 103 TSM rejection’s motivation statement in the prior office action, clearly stated, (with regard to the modification from Adetutu on page 8 of the office action) “for the purpose of providing a robust seal with not [“out”…was the intention, however clearly a typographical error] contributing to the internal devices’ thermal budget.”  This rationale to use a room temperature bonding technique gives the clear advantage of the bonding process not imparting any heat that would contribute to the thermal processing budget of the internal active devices, whose impurity region profiles will not be effected by the bonding process and thus will operate as desired by the designer.  
Applicant further characterizes the Chen reference in the last paragraph of page 7, as “The teachings of Chen are accordingly explicitly related to high temperature bonding techniques and not to techniques that would form a room temperature covalent bond”.  The portion of Chen’s disclosure that discusses bonding techniques states, “In one embodiment, the bonding process may comprise a eutectic bonding process, a high pressure bonding process or a 
1.) “eutectic bonding process”, where eutectic, which is solder, is a relatively low temperature bonding process, for the reason that bonding solder must be done at relatively low temperatures since the aim is to hit the melt temperature of the solder and not much higher, since much higher temperatures would result in uncontrolled flow of the liquid solder from the locations it is being used to bond.
2.) “high pressure bonding process”, this process can be carried out at various temperatures and it is not inherently carried out at a “high temperature” as Applicant’s assertion aims to present.  See Bucki et al. (US 2008/0283995) ¶ 0064, “This wafer is then aligned and then Si-bonded to the top of the base layer using low temperature and high pressure bonding”.  The surfaces of the bonded substrates are both insulators that are directly bonded.
3.) “hot pressing bonding process” is the only bonding process of the three which  seems to allude to the presence of “high temperature bonding”.

So to recap, to characterize the Chen reference merely as “The teachings of Chen are accordingly explicitly related to high temperature bonding techniques and not to techniques that would form a room temperature covalent bond”, is not accurate.  If Chen has two out of three bonding processes which could be carried out at temperatures that are not high, then it would not be a contradiction to modify the bonding process of Chen with the secondary reference of Adetutu.  Thus Applicant’s main argument that Chen inherently “teaches away” from low temperature bonding is not compelling.  

only disclosed the use of a high temperature bonding technique, then a strong case for “teaching away” would be present, however this is not the case for the reasons supplied above. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0099331) in view of Thompson et al. (US 2016/0107881) in view of  Adetutu et al. (US 2007/0134891).

    PNG
    media_image1.png
    513
    538
    media_image1.png
    Greyscale

Regarding claim 4, Chen discloses in Fig. 8, a microelectronic assembly, comprising:

a first microelectronic component (200, ¶ 0019, “substrate chip 200 is provided.  In one embodiment, the substrate chip may comprise a semiconductor chip such as a silicon chip”) bonded at a first insulating surface (204 on upper surface of 200, where 204 is an insulating layer, ¶ 0028) to a second insulating surface (lower surface of 208, which has 206, ¶ 0028 discusses wherein 206 is an insulating layer) of a second microelectronic component (208, ¶ 0009, 0023), 

wherein the first insulating surface is directly bonded the second insulating surface forming a bond joint where the first insulating surface and the second insulating surface make contact (204 and 206 bond at periphery of device 208 on 200, the joint being where 204 and 206 bond to each other); and 

wherein the first insulating surface is directly bonded to the second insulating surface without an adhesive (204 directly bonds to 206, where no adhesive is present between 204 and 206).

Chen does not disclose,
a seal disposed over the bond joint, the seal comprising a metallic material and sealing the bond joint between the first microelectronic component and the second microelectronic component.  

Thompson discloses in Fig. 1,
a seal (114) extending to at least a bond joint (region where 101 and 104 meet at a dielectric film 103 bond, ¶ 0026), the seal comprising a metallic material (114 is metallic, ¶ 0023) and sealing the bond joint (location where 101 meets 104 at dielectric material 103) between the first microelectronic component and the second microelectronic component (as shown below).  

    PNG
    media_image2.png
    564
    708
    media_image2.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

a seal extending at least to the bond joint, the seal comprising a metallic material and sealing the bond joint between the first microelectronic component and the second microelectronic component,

in the invention or system of Chen as taught by Thompson, for the purpose of providing an electrical connection between the handle layer and the device layer.

Chen does not disclose the italicized portion of, “wherein the first insulating surface is bonded to the second insulating surface using an adhesive-less, room temperature, covalent bonding technique”.  Chen teaches the same physical bonding arrangement of insulating material films (204, 206, ¶ 0028) that were bonded to each other, in Fig. 8.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  See MPEP 2173.05(g) Functional Limitations, which has more detail on In re Schreiber.  

Next, it is noted that the limitation of “wherein the first insulating surface is bonded to the second insulating surface using an adhesive-less, room temperature, covalent bonding technique” is considered to be a process limitation, and since the current claim is directed to a device structure, this limitation is considered a “product by process” feature, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an product, and not the patentability of the process.  MPEP 2113, I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first insulating surface is bonded to the second insulating surface using an adhesive-less, room temperature, covalent bonding technique”,

in the invention or system of Chen et al. as taught by Adetutu, for the purpose of providing a robust seal without contributing to the internal devices’ thermal budget.

Regarding claim 17, Chen et al. disclose the microelectronic assembly of claim 4, and Thompson discloses in Fig. 1, further comprising a cavity disposed at the bond joint between the first microelectronic component and the second microelectronic component (discontinuity in 120 where 114 resides), the cavity formed by a portion of the first microelectronic component and a portion of the second microelectronic component (the discontinuity is in both 104 and 101).

Regarding claim 18, Chen et al. disclose the microelectronic assembly of claim 4, wherein the seal extends through a thickness of the second microelectronic component and extends partially through the first microelectronic component (Thompson discloses in Fig. 1, 

Regarding claim 19, Chen et al. disclose the microelectronic assembly of claim 4, wherein the seal is a filled seal filled with the metallic material (Thompson discloses in Fig. 1, where 114 is metallic, ¶ 0023).

Regarding claim 20, Chen et al. disclose the microelectronic assembly of claim 4, wherein the seal is a conformal seal having a layer of the metallic material conformally disposed on surfaces of a channel that extends through the thickness of the second microelectronic component (114 is on all surfaces of the discontinuity in 101 and 104 of Fig. 1 of Thompson) and extends partially through the first microelectronic component (Thompson discloses in Fig. 1, wherein the discontinuity in 101 and 104 extends all the way through 104 and only partially through 101).

Next, it is noted that the limitation of “wherein the seal is a conformal seal” is considered to be a process limitation, and since the current claim is directed to a device structure, this limitation is considered a “product by process” feature, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an product, and not the patentability of the process.  MPEP 2113, I. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0099331) in view of Thompson et al. (US 2016/0107881) in view of  Adetutu et al. (US 2007/0134891) in view of Liu et al. (US 2015/0091153) in view of Signorelli et al. (2013/0271066).

Regarding claim 22, Chen et al. disclose the microelectronic assembly of claim 4, and Chen is silent on, 
“wherein the seal comprises a hermetic seal arranged to prevent fluid leakage at the bond joint greater than lx10^6 atm-cm3 per second”.

However this is a well known quantity in the art.

Liu discloses wherein fusion bonding (e.g. oxide to oxide bond) can be a hermetic level quality seal (¶ 0017, 0012).

Then Signorelli discloses wherein a hermetic seal is a seal known in the art for a particular leakage rate as discussed in ¶ 0104.  This paragraph discloses a range which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the seal comprises a hermetic seal arranged to prevent fluid leakage at the bond joint greater than lx10^6 atm-cm3 per second”,

in the invention or system of Chen et al. as taught by Liu/Signorelli, for the purpose of delineating a seal quality to manufacture the seal quality target that will ensure the MEMS device can function for long periods of time before the outer environment can negatively influence the operational characteristics of the MEMS device.


REASONS FOR ALLOWANCE
Claims 1, 2 and 6-22 are allowed. 



Regarding claim 1, the prior art discloses a microelectronic assembly with specific bonding joint arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“wherein the seal is continuous within a periphery of at least one of the first microelectronic component and the second microelectronic component”.

Regarding claim 2, the prior art discloses a microelectronic assembly with specific bonding joint arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“wherein the seal is continuous over a periphery of at least one of the first microelectronic component and the second microelectronic component”.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893